Citation Nr: 0818734	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-24 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence was received to reopen a 
claim for service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel






INTRODUCTION

The veteran served on active duty from August 1967 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the Boise, 
Idaho Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
February 2005, a statement of the case was issued in June 
2005, and a substantive appeal was received in July 2005.  

In the May 2008 Informal Hearing Presentation, the veteran's 
representative noted that, in addition to PTSD, the veteran 
has also been diagnosed as having bipolar disorder.  It was 
requested that the veteran's "entire psyche be considered 
under this claim for service connection."  The Board 
therefore refers the claim for service connection for a 
psychiatric disability, in addition to PTSD, to the RO for 
proper development, to include examination if deemed 
warranted and initial adjudication.  

Given the favorable disposition of the issue of whether new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for PTSD, the issue will 
be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C. for additional development and 
de novo review.  


FINDINGS OF FACT

1.  Unappealed RO decisions in April 1996 and March 1998 
denied the veteran's claim for service connection for PTSD on 
the basis that he had not been diagnosed with PTSD, nor had 
any alleged stressors been verified.  

2.  The evidence received since the March 1998 RO decision 
includes a diagnosis of PTSD.  This represents evidence not 
previously submitted to the RO that relates to an 
unestablished fact necessary to substantiate the claim; such 
evidence is neither cumulative nor redundant, and by itself 
or in conjunction with the evidence previously assembled, 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 1996 and March 1998 rating decisions that 
denied a service connection claim for PTSD are final.  38 
U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the March 1998 rating decision 
denying service connection for PTSD is new and material; 
accordingly, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  In light of the favorable action taken below, 
discussion of compliance with VCAA is not necessary.  

New and Material Evidence

By rating decision in April 1996, the RO denied a claim for 
service connection for PTSD.  The record shows that the 
veteran failed to file a notice of disagreement to initiate 
an appeal.  The April 1996 rating decision therefore became 
final.  38 U.S.C.A. § 7105(c).  The Board notes that the 
veteran attempted to have his claim reopened; but the RO 
issued a March 1998 rating decision in which it determined 
that no new and material evidence had been received.  The 
veteran failed to appeal this decision; and it too became 
final.  A claim which is the subject of a prior final 
determination is not subject to revision except on the 
receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (2007) (which define 
"new and material evidence") provide as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

When the RO denied the claim in April 1996, the evidence 
included the veteran's service medical records; his personnel 
records; outpatient treatment reports from the Boise VA 
Medical Center and New Hampshire State Prison; and a hospital 
report from State Hospital South, Boise, Idaho.  

The RO denied the claim in June 2004 because the evidence 
failed to show that the veteran had been diagnosed as having 
PTSD; and because he did not have any verified PTSD 
stressors.  

The RO issued the veteran a May 2004 correspondence in which 
it explained to the veteran that in order to reopen his 
claim, he must submit new and material evidence.  It stated 
that "Your claim was previously denied because of no 
confirmed diagnosis of post traumatic stress disorder.  
Therefore, the evidence you submit must relate to this 
fact."

The Board notes that the most recent final denial with 
regards to the veteran's claim was the March 1998 rating 
decision.  Evidence submitted since then includes a 
correspondence from B.E. (team leader at the Vet Center) 
received in August 2004 in which he provides a diagnosis of 
PTSD.  The Board finds that the PTSD diagnosis relates to an 
unestablished fact necessary to substantiate the claim; it is 
neither cumulative nor redundant; and by itself or in 
conjunction with the evidence previously assembled, raises a 
reasonable possibility of substantiating the claim.  
Moreover, it is precisely the evidence that the RO asked for 
in its May 2004 correspondence.  Accordingly, the claim for 
service connection for PTSD is reopened.  


ORDER

As new and material evidence has been received, the claim of 
service connection for PTSD is reopened.  To this extent, the 
appeal is granted.


REMAND

Although the newly acquired diagnosis of PTSD is sufficient 
evidence to raise a reasonable possibility of substantiating 
the claim; it is not sufficient evidence to grant the claim 
at this time.  The Board notes that the veteran's PTSD has 
not been linked to a verified stressor.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in service stressor.  See 38 C.F.R. § 3.304(f).  
A diagnosis of PTSD which is based on an examination which 
relied upon an unverified history is inadequate.  See West v. 
Brown, 7 Vet. App. 70, 77-78 (1994).

If a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The RO, in its June 2005 statement of the case, acknowledged 
that the record shows a current diagnosis of PTSD.  However, 
the RO found that the veteran did not engage in combat and 
that his claimed stressors were too vague to be verified.  
After reviewing the details of the claimed stressors, the 
Board believes that there is a reasonable chance that they 
may be verifiable.

The veteran's July 1995 stressor letter, another undated 
stressor letter, and a February 2005 Statement in Support of 
the Claim (VA Form 21-4138) state that he was stationed at 
the 435th Munitions Squadron in Phan Rang, Vietnam.  He 
claimed that one day a crew was loading an F-100 or checking 
the breech of the 20 mm. on the plane.  He claimed that Tsgt. 
Shipwash did not look before pulling the trigger; and a man 
was struck by one of the expended rounds and was killed 
instantly.  The veteran's July 1995 stressor letter stated 
that it occurred in August 1969.  

The Board also notes that the veteran stated that his base 
was the target of a couple of rocket attacks between July 
1968 to July 1969.  

Additionally, the Board notes that although the veteran was 
diagnosed as having PTSD by the team leader at the Vet 
Center, the examiners at the VA Medical Center have diagnosed 
bipolar disorder instead.  The veteran has pointed out that 
he has not been given an examination yet.  If any of the 
veteran's stressors are verified, the veteran should be 
afforded a VA examination for the purpose of determining if 
the veteran has PTSD and if so, whether it is due to the 
verified stressor(s).  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the U.S. Army 
and Joint Services Records Research 
Center (JSRRC) and request appropriate 
action to corroborate the two claimed 
stressors: the August 1969 fatal 
shooting; and rocket attacks between July 
1968 to July 1969.   

2.  If, and only if, a claimed stressor 
is corroborated, the veteran should be 
scheduled for a VA PTSD examination (with 
claims file made available to the 
examiner) to determine if a medical 
diagnosis of PTSD is warranted and, if 
so, whether the PTSD is related to the 
corroborated stressor.

3.  After completion of the above, the RO 
should review the claims file and 
determine if service connection for PTSD 
is warranted.  If the benefit remains 
denied, the RO should furnish the veteran 
and his representative with an 
appropriate supplemental statement of the 
case.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


